Citation Nr: 1452636	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-46 511A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD) with depression, not otherwise specified (NOS) and anxiety (NOS).
 
2.  Entitlement to a disability rating greater than 50 percent for PTSD with depression (NOS) and anxiety (NOS), from July 20, 2009.

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the Chicago RO (Agency of Original Jurisdiction (AOJ)) granted service connection for PTSD with depression NOS and anxiety NOS, assigning a 10 percent disability rating effective September 28, 2007 (the date of the Veteran's claim) and denied service connection for bilateral hearing loss and tinnitus.  In September 2008, the Veteran filed a notice of disagreement (NOD) with regard to the rating assigned for  psychiatric disability, , and in March 2009, the Veteran filed an NOD with regard to the bilateral hearing loss and tinnitus claims.  A statement of the case (SOC) was issued for all three issues in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In December 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During this hearing, the Veteran submitted a private audiology  examination report dated in November 2012 along with a waiver of initial AOJ consideration of the additionally submitted evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014). 

Also during the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  The Veteran submitted additional evidence to the Board, but did not waive initial AOJ consideration of the submitted evidence in accordance with 38 C.F.R. § 20.1304(c).

This appeal was before the Board in March 2013, at which time it was remanded for additional development.  Because the Veteran disagreed with the initial rating assigned following the award of service connection for his PTSD with depression NOS and anxiety NOS, the Board characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ granted a higher, 50 percent rating from July 20, 2009, inasmuch as higher ratings for this disability are available both before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal as to the rating for service-connected psychiatric disability as encompassing the first and second matters set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

After accomplishing further action pursuant to the Board's remand, the AOJ continued to deny  the claims (as reflected in a July 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the paper claims file  has been converted into electronic format in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board's dismissal of the current appeal due to the Veteran's death is set forth below.  The request of the Veteran's spouse to be substituted as the appellant for purposes of processing the claims to completion is addressed in the remand, following the order; this matter is being remanded to the AOJ.  VA will notify the appellant if  further action, on her part, is required.



FINDING OF FACT

On November 21, 2014, the Board was notified that the Veteran died on August [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1010 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1010 (2014). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.

REMAND

In this case, the Veteran died after October 10, 2008, and the Veteran's spouse filed a request for substitution with the AOJ in October 2014 within one year of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1010(b)).   Therefore, the Veteran's spouse is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim(s) adjudicated accordingly.  

In this case, however, there is no evidence in the Veteran's claims file of the AOJ's determination regarding the Veteran's spouse's eligibility for substitution for purposes of processing any claims to completion.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Make (or, if made, to associate with the claims file) a determination as to whether the Veteran's spouse is eligible to be recognized as a substitute for any pending  claims of entitlement to an initial disability rating greater than 10 percent for PTSD with depression NOS and anxiety NOS, entitlement to a disability rating greater than 50 percent for PTSD with depression NOS and anxiety NOS, from July 20, 2009, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.

2.  If the request for substitution is or has been granted,  undertake any additional notification and/or development deemed warranted and adjudicate the claim(s) under the provisions of 38 U.S.C.A. § 5121A. 

3.  If any benefit sought on appeal remains denied, furnish to the Veteran's spouse and her representative (if any) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran's spouse need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


